Citation Nr: 1132700	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, claimed as flat feet.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified in May 2011 at a Travel Board hearing at the above VARO; a transcript is of record.

The issues of entitlement to service connection for a bilateral ankle disorder, and entitlement to service connection for a back disorder, both to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The competent evidence is in equipoise as to whether the Veteran's bilateral pes planus is related to his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral pes planus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  The Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran's service treatment records show that in August 1976 he was diagnosed with flat feet after complaining of bilateral foot pain.  At March 1978 treatment the Veteran complained of having had painful feet for a week that began after his unit began running twice a day.  The Veteran indicated that arch supports had increased his pain.  He was diagnosed with flat feet and was to wear arch supports for three weeks.  In March 1979 it was noted that the Veteran had a history of flat feet and that he ran physical therapy in running shoes.  There was pain in the top of the left foot that went up to his shin.  The Veteran complained of pain in his left foot at January 1979 treatment and it was noted that he had a history of pes planus.  He had used arch supports for three months with negative results.  The Veteran also reported having a pellet in his left foot that had never been removed.  X-rays did not indicate the presence of a pellet in the foot.  

March 1979 podiatry treatment notes indicate that the Veteran had previously been evaluated as having pes planus, and it was noted that there had not been improvement with arch supports.  X-rays were within normal limits.  However, X-rays from later in March 1979 showed pes planus, congenital, with arthritic change.  The Veteran was able to play football for a half hour but could not run during physical training.  The Veteran indicated on an April 1979 medical history report that he had had a history of foot trouble.   

Two of the Veteran's friends submitted lay statements of their observations in September 2008.  C.H. wrote that he had known the Veteran for 14 years and that over the years he complained about his feet.  R.A. wrote that he had worked with the Veteran for five years and that during that time the Veteran had had problems with his feet.

In October 2008 the Veteran had a VA examination for his feet at which he reported having pain along the instep of both feet since 2000 without a specific history of trauma.  There was pain with prolonged standing of more than 3 or 4 hours that was associated with swelling of the feet.  The Veteran took over the counter analgesias as needed with good relief and without significant side effects.  There had been no acute flare-ups of foot pain that were incapacitating.  The Veteran did not use any assistive devices and there had been no hospitalizations or surgeries related to the feet.  He worked for a waste water department, had to take sick leave one or two times a month for a day at a time because of chronic foot pain, and denied a specific injury to his feet.  

On examination the right foot had significant pes planus without acute heat, redness, swelling or tenderness.  There was objective evidence of painful motion of the left ankle.  Otherwise, there was no painful motion of the feet, edema, instability, weakness or tenderness.   The examiner felt that the Veteran's gait was normal and there were no significant callosities, breakdown or unusual shoe wear pattern indicating abnormal weight bearing.  Skin and vascular changes were normal, and there were no hammertoes, high arch, claw foot or other deformity.  Non-weightbearing and off-weightbearing of the Achilles tendon were 6 degrees in valgus bilaterally.  The Achilles tendons could be manipulated without pain and the alignment could not be corrected.  Mid-foot collapse with forefoot adductus was not correctable by manipulation.  The left foot exhibited evidence of congenital pes planus without acute heat, redness, swelling or tenderness and there was a full range of motion of the left ankle.  The examiner diagnosed the Veteran with pes planus, congenital and he opined that it was aggravated during military service.  He continued that the current problems with the feet did not begin until the year 2000, approximately 20 years later, and were not related to the pes planus and discomfort from during military service.

The Veteran wrote on his October 2009 VA Form 9 that the VA examination report had incorrectly indicated that his bilateral foot pain had begun in 2000.  Instead, the Veteran asserted, that is when the bilateral foot pain had increased in intensity to the degree to began to seek treatment.  He had been in pain since his military service and it was getting progressively worse.  Since his military service he had bought over the counter inserts for his shoes that did not help.  He was using prescription orthotics and often experiences tenderness and swelling in his ankles and numbness in both feet.

A.C., D.P.M., M.S. wrote in a December 2009 statement that the Veteran presented to him in April 2009 with a complaint of having had chronic left ankle pain for several months without a history of acute trauma.  The Veteran's pedal biomechanics were increased with better shoes and custom foot orthotics.  This allowed the foot to function in a more appropriate manner.  The Veteran was placed in a cam walker boot to immobilize the left ankle, and he was sent to physical therapy to reduce pain and swelling and to improve strength and function.  He was weaned off of the boot in about 6 weeks and was "walking without pain" at 10 weeks.

The Veteran testified at the May 2011 hearing that from 1979 to 2007 he treated himself for pes planus.  He soaked his feet and took over the counter medication for pain.  However, he was constantly in pain.  The Veteran's wife testified at the May 2011 Board hearing that the Veteran cannot stand or walk for long periods.  He had to use a chair in the shower and when dying off.

After careful review of the evidence of record, the Board believes that the evidence for and against the claim is in relative equipoise as to service connection for the Veteran's bilateral pes planus.  The record shows that the Veteran complained of foot pain during service and was treated for pes planus of multiple occasions.  The two October 2008 statements by the Veteran's friends, discussed above, are also competent lay evidence to support a claim for service connection by confirming the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); see Jandreau, Buchanan, supra.   The Board finds the Veteran's testimony of having bilateral foot pain since service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a claimant is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses).  

Although the VA examiner wrote that the Veteran's current bilateral foot pain began in 2000, and was not related to the pes planus symptoms and discomfort that the Veteran had during military service, the Board cannot give probative value to that opinion.  Again, the Veteran stated that he has had bilateral foot pain since service, and the Board has found his credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon inaccurate factual premise has no probative value).  Similarly, although Dr. C.'s December 2009 treatment notes state that the Veteran was "walking without pain" after 10 weeks of treatment, it is not clear that Dr. C. was referring to foot pain, versus ankle pain.  Moreover, the record reflects the consistent and credible lay statements, to include sworn testimony, of the Veteran and his wife that the Veteran's bilateral foot pain has been continuous.  Finally, and perhaps most importantly, the October 2008 VA examiner did concede that the Veteran's pes planus, a congenital condition, was aggravated during the course of his military service.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that based on continuity of symptomatology since active service entitlement to service connection for bilateral pes planus is warranted.  See 38 U.S.C.A. § 5107, 3.102, 3.303(b).  


ORDER

Service connection for bilateral pes planus is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran testified at the May 2010 hearing that he received treatment for his back and ankle at the VA community based outpatient clinic in Austin, Texas, and that he currently receives disability benefits from the Social Security Administration (SSA) based on one or more of these disabilities.  Review of the claims file does not show that either of these sets of records is associated therewith.  The duty to assist requires VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A (b) (3), (c) (3).  On remand, these must be procured.

At the  October 2008 VA examination, degenerative joint disease of the left ankle was diagnosed, but the examiner opined that the Veteran's current left ankle pain was not related to military service because the Veteran described the onset of pain in 2003 without a specific history of trauma.  However, the Veteran testified at his May 2011 Board hearing that he has had discomfort relating to his ankles since the 1980s.  The Court of Appeals for Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Furthermore, the Court has also held that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the rationale of the VA examiner is insufficient because it was dependent upon the Veteran having had ankle pain since 2003, while his credible testimony indicates that the pain has been present since the 1980s.  Thus, a new VA examination is required.

Finally, review of the Veteran's service treatment records and post-service treatment records do not show any back complaints, treatment or diagnosed disorders.  However, the Veteran testified at his May 2011 hearing that his private physician diagnosed him with a back disorder of such severity that surgery was recommended.  He further testified that he had received treatment for back symptoms at VA facilities.  Both the private and the VA treatment records must be obtained before the claim can be decided on the merits.

Accordingly, the issues of entitlement to service connection for a bilateral ankle disorder, and entitlement to service connection for a back disorder, both to include as secondary to a service-connected disability, are REMANDED for the following actions:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Indicate awareness of the existence of the private records documenting treatment for his ankle and back by his private physician, Dr. C.  Request that the Veteran provide those records or authorization such that the RO may obtain them.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Obtain copies of all VA outpatient treatment records from the North Texas VA Health Care System, from January 2007 to present, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Give the Veteran an opportunity to respond.

3.  Contact the Social Security Administration (SSA), and request that SSA provide a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims folder.

4.  arrange for the Veteran to undergo a VA joints examination The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his claimed bilateral ankle disorder.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion stated.

The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed ankle disorder is the direct result of the Veteran's military service, was caused by his service-connected pes planus, or has been aggravated by his service-connected pes planus beyond the natural progression of the secondary condition.  A complete rationale must be provided for any opinion stated.  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  IF AND ONLY IF the private and/or VA treatment records obtained show a diagnosed back disorder (NOT simply reports of or treatment for back pain), arrange for the Veteran to undergo a VA spine examination.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his claimed back disorder.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed back disorder is the direct result of the Veteran's military service, was caused by his service-connected pes planus, or has been aggravated his service-connected pes planus beyond the natural progression of the secondary condition.  A complete rationale must be provided for any opinion stated.

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
JENNIFER M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


